UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1197



HECTOR MANUEL LINARES; SILVA VIRGINIA LINARES,

                                                         Petitioners,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-700-351, A73-700-352)


Submitted:   November 18, 1997            Decided:   December 3, 1997


Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hector Manuel Linares, Silva Virginia Linares, Petitioners Pro Se.
Richard Michael Evans, Jeffrey J. Bernstein, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioners seek review of the decision of the Board of Immi-

gration Appeals denying relief on their application for asylum and

withholding of deportation. Our review of the record discloses that

the Board's decision is based upon substantial evidence and is

without reversible error. Accordingly, we affirm on the reasoning
of the Board. Linares v. INS, Nos. A73-700-351; A73-700-352 (B.I.A.
Jan. 24, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2